UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6205



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE DENNIS UNDERWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-94-17-P)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Dennis Underwood, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Dennis Underwood appeals from the district court’s

order denying his motion to compel specific performance of his plea

agreement.    Our review of the record and the district court’s

opinion discloses no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See United States v. Under-

wood, No. CR-94-17-P (W.D.N.C. Feb. 2, 2000).*   We deny Underwood’s

motion to appoint counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 1, 2000, the district court’s record shows that it was
entered on the docket sheet on February 2, 2000.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2